Name: Commission Regulation (EC) No 1371/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the egg sector
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  animal product;  agricultural activity;  foodstuff;  information and information processing
 Date Published: nan

 Avis juridique important|31995R1371Commission Regulation (EC) No 1371/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the egg sector Official Journal L 133 , 17/06/1995 P. 0016 - 0025COMMISSION REGULATION (EC) No 1371/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the egg sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EEC) No 3290/94 (2), and in particular Articles 3 (2), 8 (12) and 15 thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations, and in particular Article 3 (1) thereof, Whereas Regulation (EEC) No 2771/75 provides that from 1 July 1995 all exports for which export refunds are requested, with the exception of exports of hatching eggs, shall be subject to the presentation of an export licence with advance fixing of the refund; whereas therefore specific implementing rules should be laid down for the egg sector which should, in particular, include provisions for the submission of the applications and the information which must appear on the applications and licences, in addition to those contained in Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing licences for agricultural products (3), as last amended by Regulation (EC) No 1199/95 (4); Whereas, in order to assure proper administration of the system, the rate of the security for export licences under the said system should be fixed; whereas in view of the risk of speculation inherent in the system in the egg sector, export licences should not be transferable and precise conditions governing access by traders to the said system should be laid down; Whereas Article 8 (12) of Regulation (EEC) No 2771/75 provides that compliance with the obligations arising from agreements concluded during the Uruguay Round of multilateral trade negotiations regarding the export volume shall be ensured on the basis of the export licences; whereas therefore a detailed schedule for the lodging of applications and for the issuing of licences should be laid down; Whereas, in addition, the decision regarding applications for export licences should be communicated only after a period of consideration; whereas this period would allow the Commission to appreciate the quantities applied for as well as the expenditure involved and, if appropriate, to take specific measures applicable in particular to the applications which are pending; whereas it is in the interest of trader to allow the licence application to be withdrawn after the acceptance coefficient has been fixed; Whereas, in the case of applications concerning quantities equal to or less than 25 tonnes, the export licence should be issued immediately if the trader requests it; whereas these licences, however, should benefit from refunds only in accordance with the measures which the Commission might possibly have taken for the period in question; Whereas in order to ensure an exact follow up of the quantities to be exported, a derogation from the rules regarding the tolerances laid down in Regulation (EEC) No 3719/88 should be laid down; Whereas the Commission must dispose of precise information concerning applications for licences and of the use of licences issued, in order to be able to manage this system; whereas, in the interest of efficient administration, the notifications from Member States to the Commission should be made according to a uniform model; Whereas to avoid any interruption of exports at the time of entry into force of the Agreement on Agriculture of the Uruguay Round, authorization should be given for export licences to be applied for and issued before the date of the entry into force of this Agreement, but for use after that date; Whereas Article 8 (6) of Regulation (EEC) No 2771/75 provides that for hatching eggs export refunds may be granted on the basis of an ex post export licence; whereas therefore implementing rules for such a system should be laid down with the aim of ensuring efficient verification with the obligations arising from the agreements concluded in the framework of the Uruguay Round negotiations are complied with; whereas, however, it would appear unnecessary to require the lodging of a security in the case of licences applied for after exportation; Whereas the provisions of Commission Regulation (EEC) No 572/73 of 26 February 1973 establishing egg and poultrymeat products eligible for the advance fixing of export refunds (1), as last amended by Regulation (EC) No 3501/93 (2), and of Commission Regulation (EEC) No 3652/81 of 18 December 1981 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector (3), as last amended by Regulation (EC) No 1030/95 (4), were repealed by the provisions of Commission Regulation (EC) No 1372/95 (5) as from the date of entry into force of the Agreement on Agriculture of the Uruguay Round; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 As from 1 July 1995, all exports of products in the egg sector for which an export refund is requested, with the exception of hatching eggs falling within CN codes 0407 00 11 and 0407 00 19, shall be subject to the presentation of an export licence with advance fixing of the refund, in accordance with the provisions of Articles 2 to 8. Article 2 1. Export licences shall be valid from the date of issue, within the meaning of Article 21 (1) of Regulation (EEC) No 3719/88, until the end of the third month following that date in the case of eggs in shell falling within CN code 0407 00 30, and until the end of the sixth month following that date in the case of egg products falling within CN code 0408. 2. Applications for licences and licences shall bear, in section 15, the description of the product and, in section 16, the 11-digit product code of the agricultural product nomenclature for export refunds. 3. The categories of products referred to in the second subparagraph of Article 13a of Regulation (EEC) No 3719/88, as well as the rate of the security for export licences are given in Annex I. 4. Applications for licences and licences shall bear, in section 20, at least one of the following: - Reglamento (CE) n ° 1371/95, - Forordning (EF) nr. 1371/95, - Verordnung (EG) Nr. 1371/95, - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 1371/95, - Regulation (EC) No 1371/95, - RÃ ¨glement (CE) n ° 1371/95, - Regolamento (CE) n. 1371/95, - Verordening (EG) nr. 1371/95, - Regulamento (CE) n º 1371/95, - Asetus (EY) N :o 1371/95, - Foerordning (EG) nr 1371/95. Article 3 1. Applications for export licences must be lodged with the competent authorities from Wednesday to Friday of each week. 2. Applicants for export licences must be natural or legal persons who, at the time applications are submitted, are able to prove to the satisfaction of the competent authorities in the Member States that they have been engaged in trade in the egg sector for at least 12 months. However, retail establishments or restaurants selling their products to end consumers may not lodge applications. 3. Export licences are issued on the Wednesday following the period referred to in paragraph 1, provided that none of the particular measures referred to in paragraph 4 have since been taken by the Commission. 4. Where applications for export licences concern quantities and/or expenditure which exceed the normal trade patterns, or where there is a risk that they will be exceeded, taking account of the limits referred to in Article 8 (12) of Regulation (EC) No 2771/75 and/or the corresponding expenditure during the period in question, the Commission may - set a single percentage by which the quantities applied for are accepted, - refuse the applications for which export licences have not yet been awarded, - suspend the lodging of applications for export licences for a maximum of five working days. A suspension for a longer period may be decided in accordance with the procedure provided for in Article 17 of Regulation (EEC) No 2771/75. In these cases, applications for export licences lodged during the suspension period shall be inadmissible. These measures may be adjusted according to the category of product. 5. Where quantities applied for are rejected or reduced, the security shall be released immediately for all quantities for which an application was not satisfied. 6. Notwithstanding paragraph 3, where a single percentage of acceptance less than 80 % is set the licence shall be issued at the latest by the 11th working day following publication of that percentage in the Official Journal of the European Communities. During the 10 working days following its publication, the operator may: - either withdraw his application, in which case the security is released immediately, - or request immediate issuing of the licence, in which case the competent authority shall issue it without delay but no sooner than the Monday following the lodging of the licence application. Article 4 1. Where the applications referred to in Article 3 (1) relate to 25 tonnes or less, and if the operator requests it at the same time, the competent authority shall immediately issue the licence applied for by indicating in section 22, at least one of the following: - Certificado de exportaciÃ ³n sin perjuicio de medidas especiales de conformidad con el apartado 4 del artÃ ­culo 3 del Reglamento (CE) n ° 1371/95, - Eksportlicens udstedt med forbehold af saerforanstaltninger i henhold til artikel 3, stk. 4, i forordning (EF) nr. 1371/95, - Ausfuhrlizenz, erteilt unter Vorbehalt der besonderen Massnahmen gemaess Artikel 3 Absatz 4 der Verordnung (EG) Nr. 1371/95, - Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªue aaÃ ®Ã ¡Ã £Ã ¹Ã £Ã Ã ² Ã °Ã ¯Ã µ aaÃ ªaessaeaaÃ ´Ã ¡Ã © Ã ¬aa Ã ´Ã §Ã ­ aaÃ °Ã ©oeÃ ½Ã «Ã ¡Ã ®Ã § Ã ´Ã ¹Ã ­ aaÃ ©aeÃ ©Ã ªÃ ¾Ã ­ Ã ¬Ã Ã ´Ã ±Ã ¹Ã ­ Ã ³Ã ½Ã ¬oeÃ ¹Ã ­Ã ¡ Ã ¬aa Ã ´Ã ¯ UEÃ ±Ã ¨Ã ±Ã ¯ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 4 Ã ´Ã ¯Ã µ Ã ªÃ ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¯Ã ½ (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 1371/95, - Export licence issued subject to any particular measures taken under Article 3 (4) of Regulation (EC) No 1371/95, - Certificat d'exportation dÃ ©livrÃ © sous rÃ ©serve de mesures particuliÃ ¨res conformÃ ©ment Ã l'article 3 paragraphe 4 du rÃ ¨glement (CE) n ° 1371/95, - Titolo d'esportazione rilasciato sotto riserva d'adozione di misure specifiche a norma dell'articolo 3, paragrafo 4 del regolamento (CE) n. 1371/95, - Uitvoercertificaat afgegeven onder voorbehoud van bijzondere maatregelen zoals bedoeld in artikel 3, lid 4, van Verordening (EG) nr. 1371/95, - Certificado de exportaÃ §Ã £o emitido sem prejuÃ ­zo de medidas especiais em conformidade com o n º 4 do artigo 3 º do Regulamento (CE) n º 1371/95, - Vientitodistus myoennetty, jollei asetuksen (EY) N :o 1371/95 3 artiklan 4 kohdan mukaisista erityisistaa toimenpiteistae muuta johdu, - Exportlicens utfaerdad med foerbehaall foer saerskilda aatgaerder med stoed av artikel 3.4 i foerordning (EG) nr 1371/95. 2. From the Wednesday following the week during which the applications referred to in Article 3 (1) were lodged, the competent authority, upon the request of the operator concerned, shall, in the light of the particular measures taken pursuant to Article 3 (4) for the week in question, amend the licence issued. To this end, it shall cancel the indication referred to in paragraph 1 and shall indicate in section 22 at least one of the following: (a) if particular measures have not been taken or if a single percentage of acceptance has been set: - Certificado de exportaciÃ ³n con fijaciÃ ³n anticipada de la restituciÃ ³n por una cantidad de [ . . . ] toneladas de los productos que se indican en las casillas 17 y 18, - Eksportlicens med forudfastsaettelse af eksportrestitution for en maengde paa [ . . . ] tons af de i rubrik 17 og 18 anfoerte produkter, - Ausfuhrlizenz mit Vorausfestsetzung der Erstattung fuer eine Menge von [ . . . ] Tonnen der in Feld 17 und 18 genannten Erzeugnisse, - Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªue aaÃ ®Ã ¡Ã £Ã ¹Ã £Ã Ã ² Ã °Ã ¯Ã µ Ã °aaÃ ±Ã ©Ã «Ã ¡Ã ¬Ã ¢UEÃ ­aaÃ © Ã ´Ã ¯Ã ­ Ã °Ã ±Ã ¯Ã ªÃ ¡Ã ¨Ã ¯Ã ±Ã ©Ã ³Ã ¬ue Ã ´Ã §Ã ² aaÃ °Ã ©Ã ³Ã ´Ã ±Ã ¯oeÃ Ã ² Ã £Ã ©Ã ¡ Ã ¬ssÃ ¡ Ã °Ã ¯Ã ³ueÃ ´Ã §Ã ´Ã ¡ [ . . . ] Ã ´ueÃ ­Ã ¹Ã ­ Ã °Ã ±Ã ¯Ã ºueÃ ­Ã ´Ã ¹Ã ­ Ã °Ã ¯Ã µ aaÃ ¬oeÃ ¡ssÃ ­Ã ¯Ã ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¡ Ã ´aaÃ ´Ã ±Ã ¡Ã £Ã ¹Ã ­ssaeÃ ©Ã ¡ 17 Ã ªÃ ¡Ã © 18, - Export licence with advance fixing of the refund for a quantity of [ . . . ] tonnes of the products shown in sections 17 and 18, - Certificat d'exportation comportant fixation Ã l'avance de la restitution pour une quantitÃ © de [ . . . ] tonnes de produits figurant aux cases 17 et 18, - Titolo d'esportazione recante fissazione anticipata della restituzione per un quantitativo di [ . . . ] t di prodotti indicati nelle caselle 17 e 18, - Uitvoercertificaat met vaststelling vooraf van de restitutie voor [ . . . ] ton produkt vermeld in de vakken 17 en 18, - Certificado de exportaÃ §Ã £o com prefixaÃ §Ã £o da restituiÃ §Ã £o para uma quantidade de [ . . . ] toneladas de produtos constantes das casas 17 e 18, - Vientitodistus, johon sisaeltyy tuen ennakkovahvistus [ . . . ] tonnille kohdassa 17 ja 18 mainittuja tuotteita, - Exportlicens med foerutfaststaellelse av exportbidrag foer en kvantitet av ( . . . ) ton av de produkter som naemns i faelt 17 och 18 ; (b) if the applications for licences have been rejected : - Certificado de exportaciÃ ³n sin derecho a restituciÃ ³n, - Eksportlicens, der ikke giver ret til eksportrestitution, - Ausfuhrlizenz ohne Anspruch auf Erstattung, - Ã Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªue aaÃ ®Ã ¡Ã £Ã ¹Ã £Ã Ã ² Ã ·Ã ¹Ã ±ssÃ ² aeÃ ©Ã ªÃ ¡ssÃ ¹Ã ¬Ã ¡ Ã £Ã ©Ã ¡ Ã ¯Ã °Ã ¯Ã ©Ã ¡aeÃ Ã °Ã ¯Ã ´aa aaÃ °Ã ©Ã ³Ã ´Ã ±Ã ¯oeÃ , - Export licence without entitlement to any refund, - Certificat d'exportation ne donnant droit Ã aucune restitution, - Titolo d'esportazione che non dÃ diritto ad alcuna restituzione, - Uitvoercertificaat dat geen recht op een restitutie geeft, - Certificado de exportaÃ §Ã £o que nÃ £o dÃ ¡ direito a qualquer restituiÃ §Ã £o, - Vientitodistus ei oikeuta tukeen, - Exportlicens som inte ger raett till exportbidrag. 3. Exports which are effected on the basis of licences issued pursuant to this Article shall benefit from a refund only in accordance with the indications inserted under paragraph 2 (a). Article 5 Export licences shall not be transferable. Article 6 The quantity exported within the tolerance referred to in Article 8 (4) of Regulation (EEC) No 3719/88 shall not give entitlement to payment of the refund. In section 22 of the licence, at least one of the following shall be indicated: - RestituciÃ ³n vÃ ¡lida por [ . . . ] toneladas (cantidad por la que se expida el certificado), - Restitutionen omfatter [ . . . ] t (den maengde, licensen vedroerer), - Erstattung gueltig fuer [ . . . ] Tonnen (Menge, fuer welche die Lizenz ausgestellt wurde), - AAÃ °Ã ©Ã ³Ã ´Ã ±Ã ¯oeÃ  Ã ©Ã ³Ã ·Ã ½Ã ¯Ã µÃ ³Ã ¡ Ã £Ã ©Ã ¡ [ . . . ] Ã ´ueÃ ­Ã ¯Ã µÃ ² (Ã °Ã ¯Ã ³ueÃ ´Ã §Ã ´Ã ¡ Ã £Ã ©Ã ¡ Ã ´Ã §Ã ­ Ã ¯Ã °Ã ¯ssÃ ¡ Ã Ã ·aaÃ © Ã Ã ªaeÃ ¯Ã ¨aass Ã ´Ã ¯ Ã °Ã ©Ã ³Ã ´Ã ¯Ã °Ã ¯Ã ©Ã §Ã ´Ã ©Ã ªue), - Refund valid for [ . . . ] tonnes (quantity for which the licence is issued), - Restitution valable pour [ . . . ] tonnes (quantitÃ © pour laquelle le certificat est dÃ ©livrÃ ©), - Restituzione valida per [ . . . ] t (quantitativo per il quale il titolo Ã ¨ rilasciato), - Restitutie geldig voor [ . . . ] ton (hoeveelheid waarvoor het certificaat wordt afgegeven), - RestituiÃ §Ã £o vÃ ¡lida para [ . . . ] toneladas (quantidade relativamente Ã qual Ã © emitido o certificado), - Tuki on voimassa [ . . . ] tonnille (maeaerae, jolle todistus on myoennetty), - Ger raett till exportbidrag foer ( . . . ) ton (den kvantitet foer vilken licensen utfaerdats). Article 7 1. Member States shall communicate to the Commission, each Monday before 1 p.m., by fax, the following data referring to the preceding week: (a) the applications for export licences with advance fixing of refunds referred to in Article 1; (b) the quantities for which export licences have been issued; (c) the quantities for which applications for export licences have been withdrawn pursuant to Article 3 (6). 2. The notification of the applications referred to in paragraph 1 (a) shall specify: - the quantity in product weight for each category referred to in Article 2 (3), - the breakdown by destination of the quantity for each category in the case where the rate of refund varies according to the destination, - the rate of refund applicable, - the total amount of refund prefixed in ecu per product category. 3. Member States shall communicate to the Commission on a monthly basis following the expiry of validity of export licences the quantity of unused export licences. 4. All notifications referred to in paragraphs 1 and 3, including 'nil` notifications, shall be made in accordance with the model set out in Annex II. Article 8 Applications for export licences to be used for exports as from 1 July 1995 may be lodged as from 21 June 1995. Article 9 1. For hatching eggs falling within CN codes 0407 00 11 and 0407 00 19, operators shall declare at the time when customs formalities for exports are fulfilled, that they intend to claim an export refund. 2. Not later than one working day after exporting, operators shall lodge with the competent authority the application for an ex post export licence for the chicks exported. In section 22 of the licence application and of the licence, shall be indicated the term ex post together with the customs office where customs formalities have been fulfilled as well as the date on which they took place. By derogation from Article 14 (2) of Regulation (EEC) No 3719/88 no security shall be required. 3. Member States shall communicate to the Commission, each Monday before 1 p.m., by fax, the number of ex post export licences applied for or the absence of such applications, during the preceding week. The notifications shall be made in accordance with the model set out in Annex III and shall specify, where applicable, the details referred to in Article 7 (2). 4. Ex post export licences shall be issued each following Wednesday, provided that none of the particular measures referred to in Article 3 (4) are taken by the Commission after the export concerned. Where such measures are taken they shall apply to the exports already carried out. This licence accords entitlement to payment of the refund applicable on the day on which the customs formalities for exports were fulfilled. 5. Articled 22 of Regulation (EEC) No 3719/88 shall not apply to the ex post licences referred to in paragraphs 1 to 4. The licences shall be presented directly by the interested party to the agency in charge of the payment of export refunds. This agency shall attribute and stamp the licence. Article 10 Regulation (EEC) No 3652/81 shall remain applicable for advance fixing certificates issued before 1 July 1995 pursuant to that Regulation. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to the export licences referred to in Article 1 as from 21 June 1995. The provisions of Articles 4, 9 and 10, however, shall apply from 1 July 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I >TABLE> ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 1371/95 COMMISSION OF THE EUROPEAN COMMUNITIES - DG VI/D/3-Eggs sector Application for export licences-Eggs Sender: Date: Period: Wednesday . . . to Friday . . . Member State: Person to contact: Telephone: Fax: Addressee: DG VI/D/3 - fax: (32 2) 296 62 79 or 296 12 27 - Part A - Weekly notification (to be completed separately for each category) Category Quantity Destination Rate of refund (ECU/100 kg) Total amount of prefixed refunds Total per category Category Total quantities applied for by categories - Part B - Weekly notification Category Total quantities issued by categories on Wednesday - Part C - Weekly notification Category Total quantities withdrawn by categories during the previous week - Part D - Monthly notification Category Unused quantities >END OF GRAPHIC> ANNEX III >START OF GRAPHIC>Application of Regulation (EC) No 1371/95 COMMISSION OF THE EUROPEAN COMMUNITIES - DG VI/D/3 - Eggs sector Application for ex-post export licences - Hatching eggs Sender: Date: Period: Monday. . . to Friday. . . Member State: Person to contact: Telephone: Fax: Addressee: DG VI/D/3 - fax: (32 2) 296 62 79 or 296 12 27 Weekly notification (to be completed separately for each category) Category Quantity Destination Rate of refund (ECU/100 p) Total amount of prefixed refunds Total per category Category Total quantities applied for by categories >END OF GRAPHIC> ANNEX IV Russia Kuwait Bahrain Qatar Oman United Arab Emirates Republic of Yemen Hong Kong